Citation Nr: 1727172	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an upper respiratory disorder, other than sinusitis, to include allergic or vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from May 1989 to June 1989, from September 2004 to January 2006, and from November 2006 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board remanded this case in February 2013 and March 2016 for further development.

The Board observes that with regard to the claims for entitlement to service connection for obstructive sleep apnea and a higher rating for service-connected PTSD, the record reflects that the RO issued a Statements of the Case in April 2017 and the Veteran (via his representative) submitted a VA Form 9 perfecting the appeal in June 2017.  Although these issues have been perfected for appeal, the Board finds it is premature to adjudicate these matters at this time as it appears they are still being worked on by the RO.  The RO has not issued VA Form 8s certifying these appeals to the Board.  Although the VA Form 8 certifying an appeal does not convey jurisdiction to the Board, it does indicate that the RO has completed its actions on the case and that the case is ready for Board adjudication.  Consequently, the Board declines to take jurisdiction over these appealed issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board finds that it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection so he is afforded every possible consideration.

Pursuant to the Board's August 2016 remand, on November 2016 VA respiratory conditions Disability Benefits Questionnaire examination, the examiner diagnosed asthma which she opined is related to the Veteran's service based on the rationale that the evidence of record includes an August 2002 statement of his exercise-induced asthma and a history of credible onset in 2002.  A December 2016 VA examiner stated that a 2009 Report of Medical History noted frequent pneumonia and exercise-induced asthma.  However, it is unclear whether the Veteran had active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) in 2002 or 2009.

In this regard, a Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

There is a clear distinction in the law between individuals who serve on active duty and those who only serve on ACDUTRA. An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6 (a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA. Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303 (a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Accordingly, prior to the adjudication of the Veteran's claim, the Veteran's ACDUTRA/INACDUTRA status in August 2002 and 2009, must be verified.

Accordingly, the case is REMANDED for the following actions:

1.  Review the Veteran's personnel records, specifically the DFAS records, to specifically include August 2002 and 2009, and make a formal finding as to whether there was any ACDUTRA or INACDUTRA service during those periods.  The specific dates-not retirement points-for all of the Veteran's periods of ACDUTRA and INACDUTRA must be identified.

Inform the Veteran of any finding.  If the AOJ is unable to determine whether the Veteran had periods of ACDUTRA or INACDUTRA in August 2002 and 2009, document this in the claims file. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

